Citation Nr: 0408863	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder 
characterized as thoracolumbosacral scoliosis.

2.  Entitlement to service connection for a right knee 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1956.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The veteran provided testimony before the undersigned 
Veterans Law Judge via videoconferencing in July 2003, of 
which a transcript is of record.


FINDINGS OF FACT

1.  Adequate and all reasonable development of the evidence 
has taken place so as to provide a sound and reasoned 
foundation for the equitable resolution of the issues at 
hand.

2.  Evidence of record and resolution of doubt establish that 
the veteran's asymptomatic preservice thoracolumbosacral 
scoliosis increased in severity in and is attributable to 
service, and has continued as a chronic disability since.

3.  A right knee strain is reasonably either the result of 
service or service-connected back problems. 





CONCLUSIONS OF LAW

1.  A back disorder characterized as thoracolumbosacral 
scoliosis was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 1154, 5103 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2003).

2.  A chronic right knee strain is the result of service or 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103; 38 
C.F.R. §§ 3.303, 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

During the course of the current appeal, certain pertinent 
regulations have been revised to effectuate new procedures 
and guidelines for ensuring due process, notification and 
development of the evidence.  In this case, given the 
aggregate circumstances and ultimate resolution undertaken by 
the Board, it can be stipulated that adequate development and 
other due process measures have been undertaken and that the 
veteran is in no way prejudiced or otherwise detrimented 
thereby.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service- connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
can also be granted for certain chronic diseases, including 
certain stated respiratory disabilities, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2003).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2003); 38 C.F.R. § 3.303(d) 
(2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2003).

If such an increase is found, the presumption of aggravation 
is applicable and the condition is presumed aggravated unless 
the government points to a "specific finding" that the 
increase in the appellant's disability is due to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153, Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his or her in- service activity and the 
deterioration of his or her pre-service disability.  Browder 
v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 
5 Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2002).  It is the 
government's burden to rebut the presumption of in-service 
aggravation. See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2002); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all of 
his medical records, not on the happenstance of whether he or 
she was symptom-free when he or she enlisted.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background

Extensive searches have been undertaken to acquire the 
veteran's service medical records.  Very few service 
documents have been secured, although there have been some 
helpful recent relevant acquisitions.  While it is unclear 
whether the other records were burned during a St. Louis fire 
or otherwise destroyed, the respective potential service 
records-custodial units indicate that no further records are 
known to exist.  Based on recent testimony, there may be a 
remote possibility that some sort of collateral "Ready 
Reserve" or other official records may exist somewhere, but 
since there is a valid basis for addressing the case based on 
the record at hand, there appears to be no reasonable basis 
for doing any further search at this time.  

Nonetheless, available records do document that twice the 
veteran was admitted to a service hospital facility at Ft. 
Ord, CA, in November 1954 and December 1954.  He was also 
released from regular duty and assigned to a headquarters 
unit.  The relevance of another reassignment document is 
unclear.

Correspondence from the veteran to family members during his 
period of service refers to being hospitalized and thereafter 
being assigned to a holdover unit since he was unable to be 
assigned with his regular fellow service personnel as 
initially intended.

The veteran has since testified and clarified that his back 
was the cause of this inservice care and that it exacerbated 
to the extent that he had to be assigned to a HQ unit rather 
than regular duty, and could not be shipped out when the 
other troops were sent to their regular duty assignments.  

In general, the Board finds that while the evidence of record 
may be restricted in quantity, it is entirely substantively 
consistent with and in no way contradicts that allegation, 
and that the assertion itself in that regard is entirely 
credible.

A relative of the veteran has provided a written statement to 
the effect that in the period from 1946 to 1949, the veteran 
had some treatment for scoliosis of the spine.

The veteran has testified and otherwise clarified at length 
in writing with regard to the pre-service scoliosis.  
Specifically, he has indicated that he was rejected for 
service on numerous occasions.  He said that he was given 
exercises to strengthen his back for the first time in 1950 
when he was going to college; and that even with that, he was 
subsequently rejected on numerous occasions before he was 
eventually taken into service, back problems and all.  He has 
indicated that his rejection for the draft and classification 
as 4-F in 1951 was due to scoliosis, hernia and flat feet.  
He says that he was told that he could probably "fight it", 
and that since he came from a family with three brothers in 
military service, one of whom did not return from World War 
II, he wanted to join their ranks and celebrate his heritage, 
and was simply tired of being denigrated as being 4-F, so he 
decided to go into service.  However, basic training and the 
activities therein caused him immediate and ongoing problems.  
He describes efforts to participate in physical training 
activities as trying to drive a car with a low tire.

The veteran said that after eventually being taken into 
service, his parents were concerned that he was particularly 
and increasingly "lop-sided" when he came home from boot 
camp.  This indicated that the basic structural back problem 
which had existed prior to service, had got worse as a result 
of the service requirements, including physical training, for 
which he was given a limited profile.  He indicated that his 
back problem got so much worse while on active duty that he 
was even released from Ready Reserve soon thereafter.  

The veteran has specified his various military units 
including the wheeled vehicle mechanic's group, all of which 
are consistent with his documented service records and 
history.

He stated that he also tore the ligaments in his right knee 
in basic training, and after blowing out that knee, he was 
hospitalized for more than two weeks in late 1954 at Ft. Ord, 
and that this was the start of his current knee problems.  
His treatment at the time included exercise which private 
physicians continued after service.  

He has further given the names and dates of care after 
service by various physicians.  One physician reportedly 
treated him for right knee problems in 1962 and for more 
serious back problems in the early 1970's.  Searches have 
been made for those records which remain primarily 
unavailable.  The veteran also indicated that he developed 
some breathing problems and that if X-rays are unavailable 
from the back, that they may be available for his chest from 
the evaluations of his then new pulmonary impairment 
collaterally showing the back curvatures, etc.  
Unfortunately, chest X-rays have also been not found.

The veteran argues that he has been found to have back and 
right knee problems ever since service and that physicians 
have stated that these could be in part, due to service.  
Attempts have been made to obtain post-service clinical 
records from private sources to no avail.  A report from 1989 
confirmed the scoliosis diagnosis.

Recent VA and private medical clinical evaluations have shown 
the presence of generalized multi-level back scoliosis with 
moderate kyphosis of the mid-upper thoracic spine, and 
degenerative arthritis as well as right knee strain.

A statement is of record from a physician associated with a 
private facility, dated on January 2002, to the effect that 
the veteran 

has had severe scoliosis since his 
childhood.  He has had chronic mid 
thoracic pain for all of his adult life.  
The scoliosis has also affected his 
breathing due to chest wall deformity.  
He states that any physical exertion 
aggravates his pain, especially lifting 
over 50% (sic) or repeat bending.  He 
state that the basic training in military 
boot camp hurt his back a lot.  Also, 
when he was working in the military motor 
pool, lifting and bending aggravated his 
back and caused pain.

On VA examination in April 2002, the examiner noted that the 
veteran reported that he had had scoliosis all of his life 
but it had become worse over the years and now impaired his 
breathing as well.  He also had right knee pain which he 
indicated started in basic training when he was crawling at 
the infiltration course and the right knee became swollen and 
felt peculiar.  He was treated then with hot packs and 
hospitalized for several weeks.  He had had this problem ever 
since, and on occasions it also became worse.  Right knee X-
rays were normal; diagnosis was strain with limited motion 
and mild mediolateral instability.

At the hearing held in July 2003, the veteran testified that 
when he was in college, a swimming coach put him on special 
exercises to help his back problems.  The family doctor had 
diagnosed scoliosis in high school when he tried to go out 
for wrestling.  Tr. at 3.  He indicated that other than that, 
he did not really have pain or other symptoms with his back 
prior to service.  Tr. at 4.  On several occasions, he had 
tried to enlist in service and had been turned down due to 
his back.  Tr. at 4.  On one occasion, he was reclassified 
from 4-F to 1-A (August 1953), but he still could not pass 
the physical examination.  Tr. at 5.  However, eventually, he 
was taken, after which he started basic training which was 
when he began to have back complaints.  Tr. at 5.  He went 
through training to be a wheel vehicle mechanic at Ft. Ord 
and it was after that that he encountered problems with his 
training regimen.  Tr. at 6-7.  After he had qualified, he 
was shipped to Germany when he began to have back problems 
including pain all of which was exacerbated by the job.  Tr. 
at 7.  After a specific traumatic incident to his back when 
equipment had to be moved, he had sought infirmary care and 
was given liniment.  Tr. at. 7-8.  He was then having the 
continued feeling of "worminess", stiffness and pain, and 
other soldiers told him he was "tilting".  Tr. at 8.  After 
discharge, he joined the Ready Reserves and was eventually 
discharged from that as a result of his back.  Tr. at 8-9.  
He indicated that the discharge examination was cursory.  Tr. 
at 10-11.  

He was seen by a variety of physicians thereafter for back 
spasms and being unable to stand up.  An osteopath did some 
adjustments starting in about 1956 which provided some 
improvements.  Tr. at 12-13.  After service he was a truck 
driver for a beer and candy companies and did not injure his 
back until many years later.  Tr. at 14.  Employment 
physicals had been sought out, but not found.  The veteran 
reported that he did not know of any further records that 
might help his case.  Tr. at 16.

He further testified that in service, he developed pain and 
swelling in the right knee and an aching.  Tr. at 24.  He had 
care for the knee periodically ever since and this included 
pain and stiffness, particularly on going down stairs.  Tr. 
at 26.

Analysis

The veteran argues that while service did not cause either 
his back or knee problems, it certainly exacerbated and/or 
aggravated them both.  The lack of official service records, 
in this like any other case, makes a factual determination by 
the Board more difficult but also more pivotal.  Nonetheless, 
the Board is obligated to weigh the evidence carefully and 
with appropriate consideration for both due process and 
resolution of reasonable doubt, and must come to some sort of 
justifiable and equitable conclusion.  

In this regard, the Board would further note that there is an 
affirmative obligation, as cited above, to determine 
credibility.  The documentary evidence is limited.  But the 
statements by the veteran are entirely consistent with what 
evidence there is of record.  In substance, the Board can 
either agree or disagree with his assertions.  In the spirit 
of equity and the mandate to address the benefits due to all 
veterans, the Board is certainly inclined to find his story 
entirely credible.  

Every effort has been made to obtain additional 
documentation, and in that regard, the veteran and his family 
have been as cooperative as possible.  As much evidence is 
now of record as is reasonably and feasibly available.

Based on his plausible history and the available evidence of 
record, physicians have opined that the veteran's pre-
existing back scoliosis was aggravated in service.  The Board 
concurs.  

The veteran also argues that he injured his right knee in 
basic training and that he has had the problem ever since.  
This is not inconsistent with the facts available, and the 
Board, resolving doubt in his favor, concurs. 


ORDER

Service connection for a back disorder characterized as 
thoracolumbosacral scoliosis is granted.

Service connection for a right knee strain is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



